Citation Nr: 1022114	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include seizures and headaches.

2.  Entitlement to service connection for residuals of a neck 
injury (claimed as neck injury with back pain).

3.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO.  A copy of the hearing 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

Service Connection for Residuals of a Head Injury 

The Veteran contends that he suffers from residuals of a head 
injury from service (i.e., dizziness, memory loss, and 
headaches), as indicated in various lay statements received 
over the course of the appeal and documented in the medical 
evidence of record. 

A January 1980 service entrance examination, the Veteran 
indicated having normal ears, spine, neurologic, and 
psychiatric clinical evaluation.  Furthermore, he indicated 
that he had never had frequent or severe headaches, dizziness 
or fainting spells, hearing loss, head injury, shortness of 
breath, or recurrent back pain.  

A November 1981 service treatment record noted complaints of 
inter alia headaches.

An August 1982 service treatment record noted complaints of 
headaches with associated nausea and vomiting and the Veteran 
was treated with bed rest.

An August 1982 dental treatment note indicates that the 
Veteran could not "open wide."

In a June 1985 VA treatment note, the Veteran reported having 
no energy and blacking out several times at home.  

In a March 2004 VA Neurosurgery note, the Veteran reported 
having a significantly increased number of headaches over the 
last two months and feeling something bad was going to happen 
to him.

In a March 2005 VA treatment record, the Veteran sought 
treatment for a recent episode of passing out.  The physician 
noted the Veteran's military history and noted that the 
Veteran related his passing out to a concussion with possible 
seizure disorder from an injury in service.

During a May 2005 VA neurology consultation, the Veteran 
reported feeling tired, weak and having neck pain and 
tightness.  The treating physician diagnosed the Veteran with 
a seizure disorder, likely polyfactorial.  The physician 
noted that he suspected the Veteran's prior head trauma might 
be implicated.  He noted that the Veteran had complex partial 
seizures.

In a July 2005 letter the Veteran's wife indicated that he 
had an accident at Fort Benning, Georgia.  She notes that, 
since that time, he had suffered from seizures and headaches.  
She reports being with him many times to the hospital for 
seizures since the early eighties. 

In a July 2005 statement in support of his claim, the Veteran 
reported suffering a concussion and neck injury during the 
winter of 1981 when a tank loader hatch slammed shut on his 
head and he spent four days in the hospital at Fort Benning, 
and having had seizures, headaches, neck and back pain since 
that time.

The August 2005 "buddy" statement from indicated that the 
individual was with the Veteran during the winter of 1980 to 
1981 at Fort Benning when their M60 A3 was traveling in rough 
terrain while returning from training exercise and the loader 
hatch slammed shut on the Veteran's head, knocking him down 
and cracking his CVC helmet.  

He further reported that the Veteran was immediately rushed 
to the hospital and stayed there for a few days and after his 
release he complained of stiffness in his neck and headaches.

SSA records from November 2005 indicated that the Veteran had 
a seizure disorder, and chronic neck and back pains.  R.L.G, 
M.D. noted that the Veterans pains and symptoms were 
generally credible and would restrict him to do only light 
work.  Moreover, the SSA records noted a neck X-ray study 
showing minimal degenerative change of the C-spine.

In a March 2006 letter, L.N.J., M.D, noted that the Veteran's 
seizures, significant cognitive dysfunction, and headaches 
were the direct result of prior head trauma.  She notes the 
prior aneurysm surgery, and then indicated that they have 
done a very comprehensive evaluation for other causes of 
seizures, headaches, and cognitive dysfunction, including 
endocrinological evaluations, and the findings have been 
unremarkable.  Moreover, she noted that the Veteran's 
symptoms were profoundly disabling, especially the cognitive 
abnormalities.  

A February 2007 "buddy" statement indicated that the 
individual had served with the Veteran at Fort Benning from 
1980 to 1983.  He reported hearing about the Veteran's having 
a tank loader hatch slamming shut on him while returning from 
a training exercise.  He also reported witnessing the Veteran 
falling unconscious while standing in formation.  Finally, he 
remembered the Veteran having a lot of headaches and taking a 
lot of "BC headache powders."

In an October 2008 letter Dr. J.O.O. indicated that the 
clinical history was very consistent with post concussion 
syndrome and the seizure disorder.  The headache, dizziness, 
and neck pain are probably part of post concussion syndrome; 
the tremor of the hands was consistent with familial tremor 
and not related to the accident.  Dr. J.O.O. opined that the 
head injury that the Veteran sustained while serving in the 
military probably was the direct cause his seizures.

During the March 2010 hearing, the Veteran reported that he 
had a headache every day and he took pain medication on a 
daily basis (see page 13).  

As there is evidence of a current disability and an in-
service injury, the Board finds that a VA examination, along 
with recent imaging studies, is necessary in order to 
determine the nature and etiology of his complaints of 
residuals of a head injury. 


Service Connection for Residuals of a Neck Injury 

The Veteran contends that he suffers from residuals of a neck 
injury from service (i.e., pain and stiffness), as indicated 
in various lay statements received over the course of the 
appeal and documented in the medical evidence of record. 

An October 1982 service treatment record noted complaints of 
knots on his neck, pain when turning his neck, and headaches.  

In a May 2005 VA radiology report of the Veteran cervical 
spine, the attending radiologist noted minimal degenerative 
change of the cervical spine.

In a May 2005 private treatment note the Veteran was seen for 
severe neck and head pain.

The August 2005 "buddy" statement reported that the Veteran 
complained of stiffness in his neck.

The SSA records from November 2005 indicated that the Veteran 
had chronic neck and back pains. 

In an October 2008 letter Dr. J.O.O. indicated that the neck 
pain was probably part of a post concussion syndrome, as a 
result of the Veteran's in-service injury.

During the March 2010 hearing, the Veteran reported having a 
stiff neck, and difficulty opening his mouth (see page 7).

As there is evidence of a current disability and an in-
service injury, the Board finds that a VA examination, along 
with recent imaging studies, is necessary in order to 
determine the nature and etiology of his complaints of 
residuals of a neck injury. 


Service Connection for Bilateral Hearing Loss 

The Veteran contends that he suffers from hearing loss, as 
indicated in the Veteran's March 2010 testimony. 

The Board notes that the Veteran's DD Form 214 shows that he 
was an Armor Crewman.

Moreover, during the March 2010 hearing, the Veteran reported 
that he had ringing in his ears and that his loss of hearing 
was due to the 105 rounds he fired as a tank gunner (see page 
23).  

The Board finds that a VA examination is necessary in order 
to determine the nature and etiology of his complaints of 
bilateral hearing loss. 

Prior to affording the VA examinations, the Veteran should be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to the claims that have not already 
been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for headaches, seizures, neck stiffness 
and pain, and bilateral hearing loss.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the Veteran's 
response, the RO should obtain the 
Veteran's treatment records from the 
Beckley, West Virginia and the Richmond, 
Virginia VA Medical Centers dated from 
May 2005 to the present.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should schedule the Veteran 
for VA examination to determine the 
nature and likely etiology of the claimed 
residuals of the head and neck injury.  

The claims folder must be made available 
to the examiner and he/she should comment 
on medical evidence including the medical 
opinions.  The examiner(s) should perform 
all necessary tests and render all 
appropriate diagnoses.

With regard to residuals of a head 
injury, the neurological examiner is 
specifically requested to conduct all 
imaging studies deemed necessary.

For each disability diagnosed, the 
examiner(s) should state whether it is at 
least as likely (i.e., at least 50-50 
probability) as not that any current 
disability is due to an event or incident 
of the Veteran's service, including the 
Veterans injury with the tank loader 
hatch. 

A complete rationale must be provided for 
each opinion expressed. 

3.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
bilateral hearing loss.  

The claims folder should be made 
available to the examiner for review.  
All indicated audiometric testing should 
be performed in this regard.  

Based on his/her review of the case, the 
examiner should afford an opinion as to 
whether the Veteran is suffering from 
hearing loss due to his exposure to 
acoustic trauma or another incident of 
his service.  

4.  After completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
with a fully responsive Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



